DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100025994 A1 to Cardinal et al. 
Regarding claim 1, Cardinal et al. discloses a system comprising:
calculate a global reactive power setpoint (Fig. 4: 265) for the reactive power to be generated by the at least two wind turbines (Fig. 1: 35) of the wind farm at the point of connection (25) of the farm to the power grid (30); 
calculate individual reactive power setpoints (Fig. 4: 298) for each of the at least two wind turbines of the wind farm such that they add up to the global reactive power setpoint; 
receive from at least one first wind turbine of the wind turbines of the wind farm a maximum reactive power limit desired lower than a minimum reactive power capacity required (Fig. 3: 155, [0031]); 
calculate the individual reactive power setpoints for each of the at least two wind turbines of the wind farm such that the individual reactive power setpoint for the at least one first wind turbine of the wind farm does not exceed the maximum reactive power limit desired (Fig. 5: QIOnlineRating, [0037]); and
receive from the at least one first wind turbine of the wind turbines of the wind farm the maximum reactive power limit desired which corresponds to the reactive power generated (Fig. 3: 155) without limitations in the active power ([0054]: “then line drop compensation for voltage drop, real power loss, and reactive power loss corrections may be applied”).
Regarding claim 2, Cardinal et al. discloses the maximum reactive power limit desired lower than a minimum reactive power capacity required is dependent on an initial active power setpoint of the at least one first wind turbine (Fig. 3: 135 and 140, reactive power depends on active power).
Regarding claim 3, Cardinal et al. discloses the system is additionally configured to receive from at least one second wind turbine of the wind turbines of the wind farm a second maximum reactive power limit possible greater than a second 
Regarding claim 4, Cardinal et al. discloses the second maximum reactive power limit possible greater than a second minimum reactive power capacity required is dependent on an initial active power setpoint desired of the at least one second wind turbine (Fig. 3: 135 and 140, reactive power depends on active power).
Regarding claim 5, Cardinal et al. discloses the system is additionally configured to set a first reactive power limit for each of the wind turbines chosen from the maximum reactive power limit desired and the minimum reactive power capacity required, with the one chosen being the lowest in absolute value [0031].
Regarding claim 6, Cardinal et al. discloses the system is configured to set a first reactive power limit for the at least one second wind turbine of each of the wind turbines of the wind farm equal to the maximum reactive power limit possible (Fig. 5: QIOnlineRating).
Regarding claim 7, Cardinal et al. discloses the system is additionally configured to calculate an initial reactive power setpoint for each of the wind turbines less than or equal to the first reactive power limit (Fig. 5: power limit setting).
Regarding claim 8
Regarding claim 9, Cardinal et al. discloses the system is configured to compare the global reactive power setpoint (Fig. 4: 275) with the summation of the initial reactive power setpoints for each wind turbine (285), and if the summation of the initial reactive power setpoints for each wind turbine is less than a global Q Setpoint (208), calculating a correction term (290) for each of the initial reactive power setpoints.
Regarding claim 10, Cardinal et al. discloses the system is configured to calculate a final reactive power setpoint for each wind turbine (Fig. 4: 295) from the initial reactive power setpoint (265) for each wind turbine and the correction term (290).
Regarding claim 11, Cardinal et al. discloses a calculation of the correction term is performed in a proportional manner (Fig. 4: 290).
Regarding claim 12, Cardinal et al. discloses the system is additionally configured to calculate the global reactive power setpoint from a voltage control (Fig. 4: 105 and 250).
Regarding claim 13, Cardinal et al. discloses the system is additionally configured so that the individual setpoints of reactive power for each wind turbine do not exceed in any case a corresponding minimum reactive power capacity required [0023].
Regarding claim 14, Cardinal et al. discloses the system is additionally configured to receive from at least one of the wind turbines of the wind farm at least one maximum reactive power limit possible greater than a minimum reactive power capacity required ([0031]; the power limit does not limit the power requirement).
Regarding claim 15, Cardinal et al. discloses the at least one maximum reactive power limit possible greater than a minimum reactive power capacity required is 
Regarding claim 16, Cardinal et al. discloses the system is additionally configured so that the maximum reactive power limit possible greater than a minimum reactive power capacity required does not exceed the at least one maximum reactive power limit desired [0031].
Regarding claim 17, Cardinal et al. discloses a method comprising:
calculating a global reactive power setpoint (Fig. 4: 265) for the reactive power to be generated by the at least two wind turbines (Fig. 1: 35) of the wind farm at the point of connection (25) of the farm to the power grid (30); 
calculating individual reactive power setpoints (Fig. 4: 298) for each of the at least two wind turbines of the wind farm such that they add up to the global reactive power setpoint; 
receiving from at least one first wind turbine of one of the wind turbines of the wind farm at least one maximum reactive power limit desired lower than a minimum reactive power capacity required (Fig. 3: 155, [0031]); 
calculating the individual reactive power setpoints for each wind turbine of the wind farm such that the individual reactive power setpoint for the at least one first wind turbine is as close as possible to the maximum reactive power limit desired (Fig. 5: QIOnlineRating, [0037]);
wherein in the step of receiving from at least one first wind turbine of the wind turbines of the wind farm at least one maximum reactive power limit desired, the at least one maximum reactive power limit desired corresponds to 
Regarding claim 18, Cardinal et al. discloses the at least one maximum reactive power limit desired lower than a minimum reactive power capacity required is dependent on an initial active power setpoint desired (Fig. 3: 135 and 140, reactive power depends on active power).
Regarding claim 19, Cardinal et al. discloses the system is additionally configured to set a first reactive power limit for each of the wind turbines chosen from the maximum reactive power limit desired and the minimum reactive power capacity required, with the one chosen being the lowest in absolute value [0031].
Regarding claim 20, Cardinal et al. discloses the system is additionally configured to calculate an initial reactive power setpoint for each of the wind turbines less than or equal to the first reactive power limit (Fig. 5: power limit setting).

Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive.
In response to Applicant’s argument regarding paragraph [0034] of Cardinal, the Examiner respectfully disagrees. The applicant argues that Cardinal does not disclose the limitation “without limitations in the active power” since paragraph [0034] discusses a Q limiter 260. However, the Q limiter 260 limits reactive power and has nothing to do 
In response to Applicant’s argument regarding paragraph [0042] of Cardinal, the Examiner respectfully disagrees. Paragraph [0042] of Cardinal discloses a different active power controller that was never used in the rejection. The reference of Cardinal has a controller for reactive power and a controller for active power and they do not communicate with each other. 
In response to Applicant’s argument regarding paragraph [0023] of Cardinal, it is unclear of the Applicant’s argument. 
In response to Applicant’s argument regarding paragraphs [0056] and [0044] of Cardinal, the Examiner respectfully disagrees. These paragraphs discuss Fig. 8 of Cardinal. The Applicant argues that Cardinal discloses “the reactive power which can be generated once applied limitations in the active power”. Meaning that the active power controller and the reactive power controller work together and communicate with each other. However, this is not the case. Fig. 8 has a two-prong flow chart (at 825 and at 900) and they do not operate concurrently. Paragraph [0054] explains this as “If the point of measurement is at a location distant from the point at which the power-related parameters are to be controlled, then line drop compensation for voltage drop, real power loss, and reactive power loss corrections may be applied”. Real power loss corrections and reactive power loss corrections are applied independently. This is further shown within their respective controllers. Fig. 4 discloses the reactive power controller and there are no active power parameters. Similarly, Fig. 6 discloses the active power controller and there are no reactive power parameters. Nothing in Fig. 8 or . 

Conclusion





























THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457.  The examiner can normally be reached on M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIET P NGUYEN/Primary Examiner, Art Unit 2832